Citation Nr: 9924608	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Board remanded this case to the RO for further 
development in December 1993 and May 1996, and the case has 
since been returned to the RO.  This appeal initially 
included the issue of entitlement to service connection for 
headaches, but the RO granted this benefit in a September 
1998 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing a causal 
relationship between the veteran's current psychiatric 
disorder and service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current asthma and service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  


II.  Psychiatric disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

An August 1973 Air Force record contains a diagnosis of an 
inadequate personality, and this impression was also noted in 
a December 1974 service medical record.  The first post-
service evidence of a psychiatric disorder is a VA hospital 
report covering the period from July to August of 1987, which 
contains a diagnosis of chronic paranoid schizophrenia.  A 
March 1989 VA psychiatric examination report contains a 
diagnosis of major depression with psychotic features.  The 
examiner noted that the veteran's claims file had been 
reviewed and that the veteran's personality disorder "has 
matured into an affective disorder of psychotic 
proportions."  Also, the report of a June 1991 VA 
psychiatric examination indicates that, upon a review of the 
claims file, the examiner concluded that "this man's 
personality disorder has matured into a schizophrenic 
disorder, paranoid type."  A July 1994 VA psychiatric 
examination report contains a diagnosis of a schizophrenic 
disorder, paranoid type, but this report contains no 
information regarding etiology.

Following the Board's May 1996 remand, the veteran underwent 
two further VA psychiatric examinations.  The reports of both 
of these examinations reflect that the veteran's examiners 
had an opportunity to review his claims file.  The report of 
the July 1996 VA examination indicates that the examiner's 
opinion was "limited to suspicion or speculation" because 
of the lack of availability of subjective data from the 
veteran and the lack of objective data from the veteran's 
period of service.  The examiner noted that, although the 
evidence was highly "suspicious" of the finding that the 
veteran's current schizophrenia was developing during his 
period of service, there was a lack of evidence to confirm 
such a suspicion.  The examiner also indicated that the 
veteran's symptoms, including paranoid delusions and auditory 
hallucinations, were not consistent with the in-service 
diagnosis of a personality disorder.  The August 1996 VA 
examination report contains similar findings and conclusions; 
this examiner noted that the possibility that the veteran was 
actively psychotic during service was "highly speculative," 
as "the documentation of signs and symptoms by the military 
psychiatrist was inadequate," and that a personality 
disorder would not have matured into schizophrenia.  

In this case, the Board finds, at a minimum, an approximate 
balance of evidence supporting and contradicting the 
veteran's contentions regarding the incurrence of a 
psychiatric disorder as a result of service.  Two of the 
veteran's examiners have opined that a documented in-service 
personality disorder developed into a psychosis, while two 
other examiners have disputed a link between a personality 
disorder and a psychosis and have argued that any conclusion 
that the veteran's paranoid schizophrenia was of service 
onset would be highly speculative.  In short, this evidence 
clearly reflects that there is a question as to whether the 
veteran incurred a psychiatric disorder as a result of 
service.  In a case such as this, applicable law requires 
that all doubt be resolved in favor of the veteran.  See 38 
U.S.C.A. § 5107(b) (West 1991).  After resolving all doubt in 
the veteran's favor, the Board concludes that his psychiatric 
disorder was of service onset.  Therefore, service connection 
is warranted for this disorder.

III.  Asthma

During service, the veteran was treated for colds or upper 
respiratory infections in November 1971, June 1972, August 
1972, January 1973, June 1973, and December 1974, but his 
January 1975 separation examination report is negative for 
any respiratory disorders.  A VA examination report dated in 
March 1989 contains a diagnosis of a history of bronchial 
asthma, but the doctor indicated that certain symptoms of 
asthma, such as wheezing, were not shown upon examination.  A 
March 1990 VA treatment record indicates that the veteran had 
a history of asthma "for several years."  A VA examination 
report dated in March 1991 contains a diagnosis of bronchial 
asthma, with no further commentary regarding etiology.
Similarly, a June 1994 VA examination report contains a 
diagnosis of bronchial asthma, with no notations from the 
examiner regarding etiology.

Overall, there is no competent medical evidence of record 
suggesting a nexus between the veteran's currently diagnosed 
asthma and service.  Indeed, the only evidence of record 
suggesting such a nexus is the lay opinion of the veteran, as 
indicated in the testimony from his May 1990 VA hearing.  
However, the Board observes that the veteran has not been 
shown to possess the requisite medical expertise needed to 
render a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for asthma is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board observes that the RO initially denied the claim for 
service connection for asthma on its merits in the appealed 
February 1990 rating decision, but an April 1999 
Supplementary Statement of the Case indicates that the RO 
continued this denial on the basis that the veteran had not 
submitted a well-grounded claim.  Regardless of the basis of 
the RO's denial, the Board observes that the Court has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

During his May 1990 VA hearing, the veteran reported private 
medical treatment for asthma subsequent to service, and a 
review of the claims file does not indicate that records of 
such treatment have been obtained by the RO to date. In this 
regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete his application for 
service connection when the VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  Essentially, the veteran needs competent 
medical evidence of a relationship between his current 
disability and service.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for asthma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

